 DECISIONS OF NATIONAL LABOR RELATIONS BOARDButler-Johnson Corporation and Freight, Construc-tion, General Drivers, Warehousemen and HelpersUnion, Local 287, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America. Case 20-CA-12526August 23, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge filed on February 25, 1977, byFreight, Construction, General Drivers, Warehouse-men and Helpers Union, Local 287, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Butler-Johnson Compa-ny, herein called Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 20, issued a complaintand notice of hearing on March 11, 1977, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (I) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December 22,1976, following a Board election in Case 20-RC-13278 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about February 17, 1977, and atall times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represen-tative, although the Union has requested and isrequesting it to do so. On March 24, 1977, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint.On April 24, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 3, 1977, the Boardissued an order transferring the proceeding to the' Official notice is taken of the record in the representation proceeding,Case 20-RC-13278, as the term "record" is refined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(CA. 5. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.231 NLRB No. 84Board and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause entitled "Respondent'sAnswer to Notice To Show Cause." Attached to theresponse was Respondent's request for oral argumentwhich was opposed by the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding,2theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, and affirmativedefenses raised therein, and in its response to theNotice To Show Cause, Respondent contests thevalidity of the certification on the basis of itsobjections to the election and contends that thedenial of a hearing on the substantial and materialissues of fact raised by the objections constitutes adenial of due process. The General Counsel contendsthat Respondent's answer admits each and everyfactual allegation of the complaint and that Respon-dent is merely attempting to relitigate matters whichwere or could have been disposed of in theunderlying representation case. We agree with theGeneral Counsel.Our review of the record, including that of theunderlying representation case (20-RC-13278), re-veals that, pursuant to a Decision and Direction ofSecond Election by the Board,3an election was heldon July 23, 1976, in which the Union prevailed by avote of 12 to 8, with 3 challenged ballots. Respondentfiled timely objections, alleging, in substance, asfollows: (I) Union material misrepresentations offact concerning (a) Respondent, its management,and activities, (b) initiation fees, (c) collectivebargaining, and (d) risks to employees if the Unionlost the election; (2) union conduct including (a)promises of benefits, (b) threats, (c) creating apreelection "atmosphere of fear," and (d) requiringemployees to pay initiation fees as a condition tofiling a representation petition; (3) Board agentmisconduct demonstrated, inter alia, by (a) themanner of his participation in the challenge proce-dure, (b) his intimidating Respondent's observer, and(c) his repeated request for payroll information on2 Respondent's request for oral argument is hereby denied as the GeneralCounsel's motion and Respondent's answer to the Notice To Show Causeadequately present the positions of the parties.3 The first election held on January 23, 1976, pursuant to a Stipulationfor Certification Upon Consent Election, was ordered set aside by the Boardon June 18, 1976, which adopted the Regional Director's recommendationto that effect based on Respondent's objections to the conduct of theelection.542 BUTLER-JOHNSON CORP.employees whom the Union indicated it wouldchallenge; and (4) Board agent misconduct by (a)failing to seal the ballot box properly, (b) insertingthe incorrect name of the Union in the stipulation,and (c) utilizing see-through paper ballots.After investigation, the Regional Director, onNovember 2, 1976, issued a Supplemental Decisionin which she concluded that Respondent's objectionsdid not raise substantial or material issues withrespect to the election and recommended that theybe overruled and that an appropriate certificationissue. Respondent filed with the Board detailedexceptions with supporting brief and affidavits,requesting, in substance, that the election be set asideand a new election be conducted or, in the alterna-tive, that an evidentiary hearing be held to resolvethe substantial and material factual issues raised byits objections. On December 22, 1976, the Boardissued a Supplemental Decision and Certification ofRepresentative (1) finding that Respondent's excep-tions raised no material issue of law or factwarranting reversal of the Regional Director orrequiring the holding of a hearing, (2) adopting theRegional Director's findings and recommendations,and (3) certifying the Union. It thus appears thatRespondent is attempting to litigate matters whichwere or could have been heard and determined in therepresentation proceeding. Specifically, with respectto the hearing contention, it is well established thatparties do not have an absolute right to a hearing. Itis only when the moving party presents a primafacieshowing of "substantial and material factual issues"which would warrant setting aside the election thathe is entitled to an evidentiary hearing4and here theBoard specifically found that Respondent's excep-tions raised no issues warranting a hearing. It is clearthat, absent arbitrary action, this qualified right to ahearing satisfies all statutory and constitutionalrequirements.5It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichN.L.R.B. v. Modine Manufacturing Co., 500 F.2d 914 (C.A. 8. 1974),enfg. 203 NLRB 527 (1973); Handy Hardware Wholesale. Inc., 222 NLRB373 (1976): Janler Plastic Mold Corporation, 191 NLRB 162 (1971): CrestLeather Manufacturing Corporation, 167 NLRB 1085 (1967), and cases citedtherein.would require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a corporation organized under thelaws of the State of California, operates a facilitylocated in San Jose, California, where it is engaged inthe nonretail distribution of building materials.During the preceding calendar year, a representativeperiod, Respondent, in the course and conduct of itsbusiness operations, purchased and received goods,materials, and supplies valued in excess of $50,000directly from suppliers located outside the State ofCalifornia. During the same period, Respondent soldand shipped products valued in excess of $50,000directly to customers located outside the State ofCalifornia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.11. THE LABOR ORGANIZATION INVOLVEDFreight, Construction, General Drivers, Ware-housemen and Helpers Union, Local 287, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees of the Employer employed at its1480 Nicora Avenue, San Jose, California, loca-5 Amalgamated Clothing Workers of America [Winfield ManufacturingCompany, Inc.] v. N. LR.B., 424 F.2d 818, 828 (C.A.D.C., 1970).6 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f and 102.69(c).543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion; excluding salesmen, office clerical employ-ees, guards and supervisors as defined in the Act.2. The certificationOn July 23, 1976, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on December 22, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about January 18, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about February 17, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 17, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Butler-Johnson Corporation is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Freight, Construction, General Drivers, Ware-housemen and Helpers Union, Local 287, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labororganization within the meaning of Section 2(5) ofthe Act.3. All employees of the Employer employed at its1480 Nicora Avenue, San Jose, California, location;excluding salesmen, office clerical employees, guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since December 22, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 17, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.544 BUTLER-JOHNSON CORP.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Butler-Johnson Corporation, San Jose, California, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Freight, Construc-tion, General Drivers, Warehousemen and HelpersUnion, Local 287, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All employees of the Employer employed at its1480 Nicora Avenue, San Jose, California, loca-tion; excluding salesmen, office clerical employ-ees, guards and supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its facility located in San Jose,California, copies of the attached notice marked"Appendix."7Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment withFreight, Construction, General Drivers, Ware-housemen and Helpers Union, Local 287, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees of the Employer employed atits 1480 Nicora Avenue, San Jose, Califor-nia, location; excluding salesmen, officeclerical employees, guards and supervisorsas defined in the Act.BUTLER-JOHNSONCORPORATION545